Citation Nr: 9908577	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-15 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the veteran filed a timely notice of disagreement 
from a May 1994 rating decision that assigned a March 1987 
effective date for a 100 percent rating for post-traumatic 
stress disorder (PTSD) with secondary drug abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1965 to April 
1969.  This appeal arises from a July 1995 determination of 
the Newark, New Jersey Regional Office (RO).

The case was remanded from the Board to the RO in September 
1998 to afford the veteran a Travel Board hearing.  The 
veteran testified before the undersigned member of the Board 
at a Travel Board hearing in October 1998.


FINDINGS OF FACT

1.  By rating decision in May 1994, a 100 percent rating for 
PTSD was granted, effective from March 13, 1987.  

2.  By letter on May 20, 1994, the RO notified the veteran of 
the details of the May 1994 rating decision including the 
effective date of the assignment of the 100 percent rating 
for PTSD as well as the procedural and appellate right 
available to him.  

3.  The veteran did not file a notice of disagreement within 
one year from the date the rating action notification was 
mailed to him.


CONCLUSION OF LAW

The veteran's notice of disagreement was not timely 
concerning the issue of entitlement to an earlier effective 
date for the assignment of a 100 percent rating for PTSD.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.201, 20.302, 
20.305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision dated on May 9, 1994, a 100 percent rating 
for PTSD was granted, effective from March 13, 1987.  By 
letter dated on May 20, 1994, the RO informed the veteran 
that the rating for PTSD had been increased to 100 percent 
disabling effective from March 1987.  Enclosed with the 
letter was a copy of the rating board decision which provided 
the veteran with a detailed explanation of the evidence 
considered in reaching this decision and the reasons for the 
decision.  Also enclosed was VA Form 4107 which explained the 
veteran's procedural and appeal rights.  

Received on June 15, 1995 was a statement from the veteran.  
He indicated that his statement was a notice of disagreement 
with his case from last year when he was awarded a 100 
percent rating retroactive to 1987.  

In a statement received in September 1995, the veteran 
indicated that he knew that he had gone over the year to put 
in an appeal, but he felt that this should be waived as he 
was in the VA hospital in Togus when he received word of the 
rating action.  He indicated that he had gone to the Disabled 
American Veterans (DAV) representative and told him to put in 
a notice of disagreement.  

A statement of the case was issued in March 1996 relative to 
the issue at bar.  The appropriate law and regulations were 
provided to the veteran, and it was determined that a timely 
appeal has not been filed following the May 1994 rating 
decision.

The veteran testified in October 1998 that he received notice 
of May 1994 rating decision when he was in Togus, that he 
went right to the DAV office and told the representative that 
he wanted to appeal, that the representative indicated that 
he could not believe that the veteran wanted to do that, that 
the veteran did not realize that the representative had not 
filed an appeal until the following June, and that there was 
no documentation of his contact with the DAV.  The veteran 
concluded that although he went over the one year period to 
file an appeal, he did not feel that it was his fault.

A notice of disagreement consists of a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  A claimant or his 
representative must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him.  Otherwise, that determination will 
become final.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed. 38 U.S.C.A. § 7105(a), (b), (c) 
(West 1991); 38 C.F.R. §§ 20.201, 20.302(a)(1998).

A response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  If 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the day of receipt of the 
document by the Department of Veterans Affairs.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  In computing the time limit for 
filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday or legal 
holiday, the next succeeding workday will be included in the 
computation. 38 C.F.R. § 20.305(a), (b)(1998).

Under the circumstances described above, the RO received a 
notice of disagreement from the veteran on June 15, 1995.  
This notice of disagreement was clearly received more than 
one year from the date of mailing of the May 20, 1994 rating 
action notification.

The veteran has neither contended nor does the evidence show 
that he did not receive the May 20, 1994 notification letter.  
In fact, he verified in his October 1998 testimony that he 
had received the notice letter.  In September 1995, the 
veteran indicated that he received the notice letter while he 
was in the Togus VA medical center.  A hospital summary shows 
that the veteran was an inpatient at the Togus VAMC from 23 
February to 20 May 1994.  He was officially discharged at 
2:35 P.M.  The VA notice letter was sent to the veteran at 
his home address on May 20, the same day that he was 
discharged from the hospital.  It is questionable therefore 
whether the May 20 letter caught up to the veteran at the 
Togus VAMC prior to his 2:35 P.M. discharge.  

The May 1994 discharge summary indicates that the veteran was 
admitted to learn to cope with his feelings.  He was treated 
with psychotropic medication, and milieu and group therapy.  
Medications seemed to work fairly well.  The veteran 
generally participated in a satisfactory way although his 
anger and irritability did get in the way at times.  There is 
nothing in the hospital summary to suggest that the veteran 
was not competent to handle his affairs.  Conversely, the 
veteran testified at length that immediately upon receipt of 
the notice letter, he went to the local DAV office and 
instructed his representative to file a notice of 
disagreement.  The record contains no evidence to support the 
veteran's contention that he attempted to file a notice of 
disagreement prior to June 15, 1995.  

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.  These requirements are stated specifically in 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 20.201, 20.302; and under 
the provisions of 38 U.S.C.A. § 7108, if there is a failure 
to meet these requirements, "(a)n application for review on 
appeal shall not be entertained."  In the case now before 
the Board, the veteran clearly did not file a timely notice 
of disagreement 

concerning the effective date of the assignment of a 100 
percent rating for PTSD. Therefore, the Board lacks 
jurisdiction regarding this claim and it is dismissed.


ORDER

The veteran's appeal is dismissed.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


